  Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 1 of 28 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

3G LICENSING S.A., and SISVEL S.p.A.,

                       Plaintiffs,                  Civil Action No.

       v.

TCL COMMUNICATION TECHNOLOGY                        JURY TRIAL DEMANDED
HOLDINGS LIMITED, TCT MOBILE
INTERNATIONAL LIMITED, TCT
MOBILE, INC., TCT MOBILE (US) INC.,
and TCT MOBILE (US) HOLDINGS INC.,

                       Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs 3G Licensing S.A. and Sisvel S.p.A. (collectively, “Plaintiffs”), for their

Complaint against Defendants TCL Communication Technology Holdings Limited, TCT Mobile

International Limited, TCT Mobile, Inc., TCT Mobile (US) Inc., and TCT Mobile (US) Holdings

Inc. (collectively “TCL” or “Defendants”), allege the following:

                                     NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the United

States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2.      3G Licensing S.A. (“3G Licensing”) is an entity organized under the laws of

Luxembourg with a place of business at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand

Duchy of Luxembourg.




                                                                                       Page 1 of 28
  Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 2 of 28 PageID #: 2



       3.       Sisvel S.p.A. (“Sisvel S.p.A.”) is an entity organized under the laws of Italy with a

place of business at Via Sestriere 100, 10060 None (TO) Italy. “Sisvel” is an acronym for “Società

Italiana per lo Sviluppo Dell’Elettronica.”

       4.       Founded in Italy in 1982, Sisvel International S.A. (“Sisvel”) is a world leader in

fostering innovation and managing intellectual property. Sisvel works with its partners offering a

comprehensive approach to patent licensing: from issuing initial calls for essential patents;

facilitating discussions among stakeholders; developing multiparty license agreements; executing

and administering licenses; to collecting and distributing royalties. At the same time, Sisvel

actively promotes a culture of respect and understanding of the intellectual property and innovation

ecosystem through, for example, its regular presence at the key consumer electronics trade fairs

and intellectual property events, participation in policy discussions and conferences, as well as

open dialogues with a number of government bodies, standard-setting organizations and industry

associations.

       5.       In early 2016, Sisvel initiated licensing activities in North America via its U.S.

subsidiary, Sisvel US Inc.

       6.       A subsidiary of Sisvel founded in 2015, 3G Licensing, is an intellectual property

company operating in the consumer electronics and telecommunications industry. The company

is composed of specialists with an extensive experience in administering licensing programs on

behalf of third-party companies and organizations.

       7.       A subsidiary of Sisvel founded in 1982, Sisvel S.p.A., is an intellectual property

company operating primarily in areas of wireless communication, audio/video coding/decoding,

digital video display, and broadband technology. The company is composed of specialists with




                                                                                        Page 2 of 28
  Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 3 of 28 PageID #: 3



extensive experience to support Sisvel’s efforts in licensing programs and patent pools, primarily

on behalf of third-party companies and organizations.

         8.    Upon information and belief, Defendant TCL Communication Technology

Holdings Limited is a corporation organized and existing under the laws of the Cayman Islands,

with its principal place of business at Block F4, TCL Communication Technology Building, TCL

International E City, Zhong Shan Yuan Road, Nanshan District, Shenzhen, Guangdong, P.R.

China, 518052.

         9.    Upon information and belief, Defendant TCT Mobile International Limited is a

corporation organized and existing under the laws of China, with its principal place of business at

5th Floor Building 22E No. 22 Science Park East Avenue, Hong Kong Science Park, Sha Tin,

Hong Kong, China.

         10.   Upon information and belief, Defendant TCT Mobile, Inc. is a corporation

organized and existing under the laws of the State of Delaware, with its principal place of business

at 25 Edelman, Suite 200, Irvine, California 92618.

         11.   Upon information and belief, Defendant TCT Mobile (US) Inc. is a corporation

organized and existing under the laws of the State of Delaware, with its principal place of business

at 25 Edelman, Suite 200, Irvine, California 92618.

         12.   Upon information and belief, Defendant TCT Mobile (US) Holdings, Inc. is a

corporation organized and existing under the laws of the State of Delaware, with its principal place

of business at 25 Edelman, Suite 200, Irvine, California 92618.

         13.   Defendant TCT Mobile, Inc. maintains a registered agent for service of process in

Delaware with Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware

19808.




                                                                                       Page 3 of 28
  Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 4 of 28 PageID #: 4



         14.   Defendant TCT Mobile (US) Inc. maintains a registered agent for service of process

in Delaware with Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware

19808.

         15.   Defendant TCT Mobile (US) Holdings, Inc. maintains a registered agent for service

of process in Delaware with Corporation Service Company, 251 Little Falls Drive, Wilmington,

Delaware 19808.

         16.   Upon information and belief, Defendants sell and offer to sell products and services

throughout the United States, including in this judicial district, and introduce products and services

that enter into the stream of commerce and that incorporate infringing technology knowing that

they would be sold in this judicial district and elsewhere in the United States.

                                 JURISDICTION AND VENUE

         17.   This Court has jurisdiction over the subject matter jurisdiction of this case under

28 U.S.C. §§ 1331 (federal question) and 1338(a) (patent law – 35 U.S.C. § 101, et seq.).

         18.   This Court has personal jurisdiction over Defendants, because Defendants have

sufficient minimum contacts within the State of Delaware and this District, pursuant to due process

and/or the Del. Code. Ann. Tit. 3, § 3104, as Defendants have purposefully availed themselves of

the privileges of conducting business in the State of Delaware by regularly conducting and

soliciting business within the State of Delaware and within this District, and because Plaintiffs’

causes of action arise directly from Defendants’ business contacts and other activities in the State

of Delaware and this District. Further, this Court has personal jurisdiction over TCT Mobile, Inc.,

TCT Mobile (US) Inc., and TCT Mobile (US) Holdings, Inc. because they are incorporated in the




                                                                                        Page 4 of 28
  Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 5 of 28 PageID #: 5



State of Delaware and have purposely availed themselves of the privileges and benefits of the laws

of the State of Delaware.

       19.     Venue is proper in this judicial district as to TCT Mobile, Inc., TCT Mobile (US)

Inc., and TCT Mobile (US) Holdings, Inc. under 28 U.S.C. § 1400(b) because they are incorporated

in the State of Delaware.

       20.     Venue is proper in this judicial district as to TCL Communication Technology

Holdings Limited and TCT Mobile International Limited because they are foreign corporations

that may be sued in any judicial district under 28 U.S.C. § 1391(c).

                              ACCUSED INSTRUMENTALITIES

       21.      Defendants make, use, sell and offer for sale, provide, and cause to be used, now

and within the past six years the Alcatel 1, Alcatel 3, Alcatel 5, Alcatel 7, Alcatel Avalon V, Alcatel

GO FLIP 3, Alcatel GO FLIP V, Alcatel IdealXTRA, Alcatel INSIGHT, Alcatel JOY TAB,

Alcatel JOY TAB KIDS, Alcatel MYFLIP, Alcatel ONYX, Alcatel SMARTFLIP, and Alcatel

TETRA (the “Alcatel Accused Instrumentalities”), as well as the TCL 10 Pro and TCL 10L (the

“TCL Accused Instrumentalities,” and with the Alcatel Accused Instrumentalities, the “Accused

Instrumentalities”) among other such devices.

       22.     Defendants advertise that the Alcatel 1 is compliant with the 3G and 4G cellular

network standards. (See, e.g., product information for the Alcatel 1, attached hereto as Exhibit 1.)

       23.     Defendants advertise that the Alcatel 3 is compliant with the 3G and 4G cellular

network standards. (See, e.g., product information for the Alcatel 3, attached hereto as Exhibit 2.)

       24.     Defendants advertise that the Alcatel 5 is compliant with the 3G and 4G cellular

network standards. (See, e.g., product information for the Alcatel 5, attached hereto as Exhibit 3.)

       25.     Defendants advertise that the Alcatel 7 is compliant with the 3G and 4G cellular

network standards. (See, e.g., product information for the Alcatel 7, attached hereto as Exhibit 4.)


                                                                                         Page 5 of 28
  Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 6 of 28 PageID #: 6



       26.     Defendants advertise that the Alcatel AVALON V is compliant with the 3G and

4G cellular network standards. (See, e.g., product information for the Alcatel AVALON V,

attached hereto as Exhibit 5.)

       27.     Defendants advertise that the Alcatel GO FLIP 3 is compliant with the 3G and 4G

cellular network standards. (See, e.g., product information for the Alcatel GO FLIP 3, attached

hereto as Exhibit 6.)

       28.     Defendants advertise that the Alcatel GO FLIP V is compliant with the 3G and 4G

cellular network standards. (See, e.g., product information for the Alcatel GO FLIP V, attached

hereto as Exhibit 7.)

       29.     Defendants advertise that the Alcatel IdealXTRA is compliant with the 3G and 4G

cellular network standards. (See, e.g., product information for the Alcatel IdealXTRA, attached

hereto as Exhibit 8.)

       30.     Defendants advertise that the Alcatel INSIGHT is compliant with the 3G and 4G

cellular network standards. (See, e.g., product information for the Alcatel INSIGHT, attached

hereto as Exhibit 9.)

       31.     Defendants advertise that the Alcatel JOY TAB is compliant with the 3G and 4G

cellular network standards. (See, e.g., product information for the Alcatel JOY TAB, attached

hereto as Exhibit 10.)

       32.     Defendants advertise that the Alcatel JOY TAB KIDS is compliant with the 3G and

4G cellular network standards. (See, e.g., product information for the Alcatel JOY TAB KIDS,

attached hereto as Exhibit 11.)




                                                                                  Page 6 of 28
  Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 7 of 28 PageID #: 7



       33.        Defendants advertise that the Alcatel MYFLIP is compliant with the 3G and 4G

cellular network standards. (See, e.g., product information for the Alcatel MYFLIP, attached

hereto as Exhibit 12.)

       34.        Defendants advertise that the Alcatel ONYX is compliant with the 3G and 4G

cellular network standards. (See, e.g., product information for the Alcatel ONYX, attached hereto

as Exhibit 13.)

       35.        Defendants advertise that the Alcatel SMARTFLIP is compliant with the 3G and

4G cellular network standards. (See, e.g., product information for the Alcatel SMARTFLIP,

attached hereto as Exhibit 14.)

       36.        Defendants advertise that the Alcatel TETRA is compliant with the 3G and 4G

cellular network standards. (See, e.g., product information for the Alcatel TETRA, attached hereto

as Exhibit 15.)

       37.        Defendants advertise that the TCL 10 Pro is compliant with the 3G and 4G cellular

network standards. (See, e.g., product information for the TCL 10 Pro, attached hereto as Exhibit

16.)

       38.        Defendants advertise that the TCL 10L is compliant with the 3G and 4G cellular

network standards. (See, e.g., product information for the TCL 10 Pro, attached hereto as Exhibit

16.)

                                           BACKGROUND

       39.        Plaintiffs are the owners by assignment of a portfolio of patents, including the eight

patents described in detail in the counts below (collectively, the “Asserted Patents”), that relate to

technology for cellular communications networks, including variations or generations of cellular

communication network technology such as, but not limited to 3G, and 4G.




                                                                                          Page 7 of 28
  Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 8 of 28 PageID #: 8



        40.     Cellular communication network technology is used to provide data transmission

across mobile cellular networks.

        41.     U.S. Patent Nos. 8,189,611 (“the ʼ611 patent”) and 8,600,383 (“the ʼ383 patent”)

were assigned to Research in Motion Ltd. from the inventors. Research in Motion Ltd. changed

its name to Blackberry, Ltd. in 2013. On November 16, 2018, the ’611 and ʼ383 patents were

assigned to Provenance Asset Group LLC from Blackberry, Ltd. On April 5, 2019, Sisvel obtained

ownership of the ʼ611 and ʼ383 patents from Provenance Asset Group LLC. On July 11, 2019,

Sisvel assigned the ʼ611 and ʼ383 patents to 3G Licensing.

        42.     U.S. Patent Nos. 7,215,653 (“the ʼ653 patent”), 7,319,718 (“the ʼ718 patent”),

7,551,625 (“the ʼ625 patent”) and 7,580,388 (“the ʼ388 patent”) were assigned to LG Electronics

Inc. from the inventors. On February 10, 2020, 3G Licensing obtained ownership of the ’653,

ʼ718, ʼ625, and ʼ388 patents from LG Electronics Inc.

        43.     U.S. Patent Nos. 7,869,396 (“the ʼ396 patent”) and 8,971,279 (“the ʼ279 patent”)

were assigned to LG Electronics Inc. from the inventors. On March 28, 2014, the ʼ396 and ʼ279

patents were assigned to Thomson Licensing SAS from LG Electronics. On September 23, 2019,

Sisvel S.p.A. obtained ownership of the ’396 and ʼ279 patents from Thomson Licensing SAS.

        44.     3G Licensing and Sisvel S.p.A. are the rightful owners of the Asserted Patents and

hold the entire right, title and interest in the Asserted Patents.

        45.     Sisvel sent correspondence to Defendants on August 28, 2014 offering Defendants

a license to patents owned and/or managed by Sisvel that are essential to the 4G cellular standard

and attaching a list of 4G essential patents. On July 10, and October 6, 2015, Sisvel sent additional

correspondences about the 4G essential patents with links to the Sisvel website listing the patents




                                                                                       Page 8 of 28
  Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 9 of 28 PageID #: 9



it was offering to license to Defendants. On January 25, 2016, Sisvel sent correspondence to

Defendants introducing its patents that are 3G essential.

       46.     On January 28, 2016, Sisvel sent an email with a list of 4G essential patents attached.

Additional correspondence was sent on February 22, 2016 and June 3, 2016.

       47.     Sisvel sent additional communications on March 19, 2018 and July 20, 2018,

offering to license the offered patents.

       48.     Sisvel sent correspondence to Defendants on July 20, 2018, offering Defendants a

license to patents essential to the 3G and 4G cellular standards.

       49.     On April 29, 2019 and August 19, 2019, Sisvel sent correspondence to Defendants

with links to Sisvel’s 3G and 4G patent brochures. The links included the ’611, ’383, ’396,

and ’279 patents.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,215,653

       50.     The allegations set forth in the foregoing paragraphs 1 through 49 are incorporated

into this First Claim for Relief.

       51.     On May 8, 2007, the ’653 patent, entitled “Controlling Data Transmission Rate on

the Reverse Link for Each Mobile Station in a Dedicated Manner” was duly and legally issued by

the United States Patent and Trademark Office from Patent Application No. 10/071,243 filed on

February 11, 2002. A true and correct copy of the ʼ653 patent is attached as Exhibit 17.

       52.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ʼ653 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       53.     The ʼ653 patent discloses a system and method that Plaintiffs believe is essential

under the 3G cellular standard as explained in attached Exhibit 18. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 3G standard are necessarily infringing the ʼ653 patent.


                                                                                        Page 9 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 10 of 28 PageID #: 10



         54.    Defendants were made aware of the ʼ653 patent and their infringement thereof at

least as early as the date of filing of this Complaint.

         55.    Upon information and belief, Defendants have and continue to directly infringe at

least claims 34 and/or 37 of the ʼ653 patent by making, using, selling, importing, offering for sale,

providing, practicing, and causing the Accused Instrumentalities that infringe the patented

methods.

         56.    Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.

         57.    Upon information and belief, Defendants have induced and continue to induce

others to infringe at least claims 34 and/or 37 of the ’653 patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others    to   infringe,   including,   but   not   limited   to   Defendants’     partners,   clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes direct

infringement of at least one claim of the ’653 patent.

         58.    In particular, the Defendants’ actions that aid and abet others such as their partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.

         59.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ653 patent because the

invention of the ʼ653 patent is required to comply with the relevant cellular standard. Defendants

advertise their Accused Instrumentalities as compliant with the relevant cellular standard, which




                                                                                        Page 10 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 11 of 28 PageID #: 11



induces others to infringe the ʼ653 patent. Defendants have knowingly induced infringement since

at least the filing of this Complaint when Defendants were first made aware of the ʼ653 patent.

       60.     Upon information and belief, the Defendants are liable as contributory infringers of

the ʼ653 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ653 patent. Each of the Accused Instrumentalities is a

material component for use in practicing the ʼ653 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each Accused

Instrumentality is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.

       61.     Plaintiffs have been harmed by Defendants’ infringing activities.

              COUNT II – INFRINGEMENT OF U.S. PATENT NO. 7,319,718

       62.     The allegations set forth in the foregoing paragraphs 1 through 61 are incorporated

into this Second Claim for Relief.

       63.     On January 15, 2008, the ’718 patent, entitled “CQI Coding Method for HS-

DPCCH” was duly and legally issued by the United States Patent and Trademark Office from

Patent Application No. 10/365,498 filed on February 13, 2003. A true and correct copy of the

ʼ718 patent is attached as Exhibit 19.

       64.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ʼ718 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       65.     The ʼ718 patent discloses a system and method that Plaintiffs believe is essential

under the 3G cellular standard as explained in attached Exhibit 20. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 3G standard are necessarily infringing the ʼ718 patent.


                                                                                      Page 11 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 12 of 28 PageID #: 12



         66.    Defendants were made aware of the ʼ718 patent and their infringement thereof at

least as early as the date of filing of this Complaint.

         67.    Upon information and belief, Defendants have and continue to directly infringe at

least claims 15 and/or 16 of the ʼ718 patent by making, using, selling, importing, offering for sale,

providing, practicing, and causing the Accused Instrumentalities that infringe the patented

methods.

         68.    Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.

         69.    Upon information and belief, Defendants have induced and continue to induce

others to infringe at least claims 15 and/or 16 of the ’718 patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others    to   infringe,   including,   but   not   limited   to   Defendants’   partners,   clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes direct

infringement of at least one claim of the ’718 patent.

         70.    In particular, the Defendants’ actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.

         71.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ718 patent because the

invention of the ʼ718 patent is required to comply with the relevant cellular standard. Defendants

advertises their Accused Instrumentalities as compliant with the relevant cellular standard, which




                                                                                      Page 12 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 13 of 28 PageID #: 13



induces others to infringe the ʼ718 patent. Defendants have knowingly induced infringement since

at least the filing of this Complaint when Defendants were first made aware of the ʼ718 patent.

       72.     Upon information and belief, the Defendants are liable as contributory infringers of

the ʼ718 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ718 patent. Each of the Accused Instrumentalities is a

material component for use in practicing the ʼ718 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each Accused

Instrumentality is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.

       73.     Plaintiffs have been harmed by Defendants’ infringing activities.

             COUNT III – INFRINGEMENT OF U.S. PATENT NO. 7,551,625

       74.     The allegations set forth in the foregoing paragraphs 1 through 73 are incorporated

into this Third Claim for Relief.

       75.     On June 23, 2009, the ’625 patent, entitled “Method of Scheduling an Uplink

Packet Transmission Channel in a Mobile Communication System” was duly and legally issued

by the United States Patent and Trademark Office from Patent Application No. 11/097,011 filed

on March 31, 2005. A true and correct copy of the ʼ625 patent is attached as Exhibit 21.

       76.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ʼ625 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       77.     The ʼ625 patent discloses a system and method that Plaintiffs believe is essential

under the 3G cellular standard as explained in attached Exhibit 22. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 3G standard are necessarily infringing the ʼ625 patent.


                                                                                      Page 13 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 14 of 28 PageID #: 14



         78.    Defendants were made aware of the ʼ625 patent and their infringement thereof at

least as early as the date of filing of this Complaint.

         79.    Upon information and belief, Defendants have and continue to directly infringe at

least claims 16 and/or 39 of the ʼ625 patent by making, using, selling, importing, offering for sale,

providing, practicing, and causing the Accused Instrumentalities that infringe the patented

methods.

         80.    Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.

         81.    Upon information and belief, Defendants have induced and continue to induce

others to infringe at least claims 16 and/or 39 of the ’625 patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others    to   infringe,   including,   but   not   limited   to   Defendants’     partners,   clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes direct

infringement of at least one claim of the ’625 patent.

         82.    In particular, the Defendants’ actions that aid and abet others such as their partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.

         83.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ625 patent because the

invention of the ʼ625 patent is required to comply with the relevant cellular standard. Defendants

advertise their Accused Instrumentalities as compliant with the relevant cellular standard, which




                                                                                        Page 14 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 15 of 28 PageID #: 15



induces others to infringe the ʼ625 patent. Defendants have knowingly induced infringement since

at least the filing of this Complaint when Defendants were first made aware of the ʼ625 patent.

       84.     Upon information and belief, the Defendants are liable as contributory infringers of

the ʼ625 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ625 patent. Each of the Accused Instrumentalities is a

material component for use in practicing the ʼ625 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each Accused

Instrumentality is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.

       85.     Plaintiffs have been harmed by Defendants’ infringing activities.

             COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 7,580,388

       86.     The allegations set forth in the foregoing paragraphs 1 through 85 are incorporated

into this Fourth Claim for Relief.

       87.     On August 25, 2009, the ’388 patent, entitled “Method and Apparatus for Providing

Enhanced Messages on Common Control Channel in Wireless Communication System” was duly

and legally issued by the United States Patent and Trademark Office from Patent Application No.

11/065,872 filed on February 25, 2005. The ʼ388 patent claims priority to U.S. Provisional Patent

Application No. 60/576,214 filed on June 1, 2004 and Provisional Patent Application No.

60/589,630 filed on July 20, 2004. A true and correct copy of the ʼ388 patent is attached as Exhibit

23.




                                                                                      Page 15 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 16 of 28 PageID #: 16



       88.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ʼ388 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       89.     The ʼ388 patent discloses a system and method that Plaintiffs believe is essential

under the 3G cellular standard as explained in attached Exhibit 24. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 3G standard are necessarily infringing the ʼ388 patent.

       90.     Defendants were made aware of the ʼ388 patent and their infringement thereof at

least as early as the date of filing of this Complaint.

       91.     Upon information and belief, Defendants have and continue to directly infringe at

least claims 1 and/or 33 of the ʼ388 patent by making, using, selling, importing, offering for sale,

providing, practicing, and causing the Accused Instrumentalities that infringe the patented

methods.

       92.     Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.

       93.     Upon information and belief, Defendants have induced and continue to induce

others to infringe at least claims 1 and/or 33 of the ’388 patent under 35 U.S.C. § 271(b) by, among

other things, and with specific intent or willful blindness, actively aiding and abetting others to

infringe, including, but not limited to Defendants’ partners, clients, customers/subscribers, and end

users, whose use of the Accused Instrumentalities constitutes direct infringement of at least one

claim of the ’388 patent.

       94.     In particular, the Defendants’ actions that aid and abet others such as their partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the




                                                                                       Page 16 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 17 of 28 PageID #: 17



Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.

       95.     Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ388 patent because the

invention of the ʼ388 patent is required to comply with the relevant cellular standard. Defendants

advertise their Accused Instrumentalities as compliant with the relevant cellular standard, which

induces others to infringe the ʼ388 patent. Defendants have knowingly induced infringement since

at least the filing of this Complaint when Defendants were first made aware of the ʼ388 patent.

       96.     Upon information and belief, the Defendants are liable as contributory infringers of

the ʼ388 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ388 patent. Each of the Accused Instrumentalities is a

material component for use in practicing the ʼ388 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each Accused

Instrumentality is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.

       97.     Plaintiffs have been harmed by Defendants’ infringing activities.

              COUNT V – INFRINGEMENT OF U.S. PATENT NO. 7,869,396

       98.     The allegations set forth in the foregoing paragraphs 1 through 97 are incorporated

into this Fifth Claim for Relief.

       99.     On January 11, 2011, the ’396 patent, entitled “Data Transmission Method and Data

Re-Transmission Method” was duly and legally issued by the United States Patent and Trademark

Office from Patent Application No. 12/158,646 filed on January 3, 2007. The ʼ396 patent claims




                                                                                      Page 17 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 18 of 28 PageID #: 18



priority to U.S. Provisional Patent Application No. 60/757,063 filed on January 5, 2006. A true

and correct copy of the ʼ396 patent is attached as Exhibit 25.

        100.    Plaintiff Sisvel S.p.A. is the assignee and owner of the right, title and interest in and

to the ʼ396 patent, including the right to assert all causes of action arising under said patents and

the right to any remedies for infringement of them.

        101.    The ʼ396 patent discloses a system and method that Plaintiffs believe is essential

under the 4G cellular standard as explained in attached Exhibit 26. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 4G standard are necessarily infringing the ʼ396 patent.

        102.    Defendants were made aware of the ʼ396 patent and their infringement thereof by

correspondence from Plaintiffs on April 29, 2019 as discussed in paragraph 49 above.

        103.    Defendants were further made aware of the ʼ396 patent and their infringement

thereof at least as early as the date of filing of this Complaint.

        104.    Upon information and belief, Defendants have and continue to directly infringe at

least claims 1, 6 and/or 8 of the ʼ396 patent by making, using, selling, importing, offering for sale,

providing, practicing, and causing the Accused Instrumentalities that infringe the patented

methods.

        105.    Since April 29, 2019, when they first were made aware of the ’396 patent,

Defendants’ infringement has been, and continues to be willful.

        106.    Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.

        107.    Upon information and belief, Defendants have induced and continue to induce

others to infringe at least claims 1, 6 and/or 8 of the ’396 patent under 35 U.S.C. § 271(b) by,




                                                                                          Page 18 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 19 of 28 PageID #: 19



among other things, and with specific intent or willful blindness, actively aiding and abetting

others    to    infringe,   including,   but   not   limited   to   Defendants’     partners,   clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes direct

infringement of at least one claim of the ’396 patent.

         108.    In particular, the Defendants’ actions that aid and abet others such as their partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.

         109.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ396 patent because the

invention of the ʼ396 patent is required to comply with the relevant cellular standard. Defendants

advertises their Accused Instrumentalities as compliant with the relevant cellular standard, which

induces others to infringe the ʼ396 patent. Defendants have knowingly induced infringement since

at least April 29, 2019, when Defendants were first made aware of the ʼ396 patent during extensive

correspondence with Plaintiffs as discussed in paragraphs 45-49 above.

         110.    Upon information and belief, the Defendants are liable as contributory infringers of

the ʼ396 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ396 patent. Each of the Accused Instrumentalities is a

material component for use in practicing the ʼ396 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each Accused

Instrumentality is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.




                                                                                         Page 19 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 20 of 28 PageID #: 20



        111.    Plaintiffs have been harmed by Defendants’ infringing activities.

               COUNT VI – INFRINGEMENT OF U.S. PATENT NO. 8,971,279

        112.    The allegations set forth in the foregoing paragraphs 1 through 111 are incorporated

into this Sixth Claim for Relief.

        113.    On March 3, 2015, the ’279 patent, entitled “Method and Apparatus for Indicating

Deactivation of Semi-Persistent Scheduling” was duly and legally issued by the United States

Patent and Trademark Office from Patent Application No. 13/791,421 filed on March 8, 2013.

The ʼ279 patent claims priority to U.S. Provisional Patent Application Nos. 61/114,440 filed on

November 13, 2008 and 61/119,375 filed on December 3, 2008. A true and correct copy of the

ʼ279 patent is attached as Exhibit 27.

        114.    Plaintiff Sisvel S.p.A. is the assignee and owner of the right, title and interest in and

to the ʼ279 patent, including the right to assert all causes of action arising under said patents and

the right to any remedies for infringement of them.

        115.    The ʼ279 patent discloses a system and method that Plaintiffs believe is essential

under the 4G cellular standard as explained in attached Exhibit 28. Thus, Defendants’ Accused

Instrumentalities that are compliant with the 4G standard are necessarily infringing the ʼ279 patent.

        116.    Defendants were made aware of the ʼ279 patent and their infringement thereof by

correspondence from Plaintiffs on April 29, 2019 as discussed in paragraph 49 above.

        117.    Defendants were further made aware of the ʼ279 patent and their infringement

thereof at least as early as the date of filing of this Complaint.

        118.    Upon information and belief, Defendants have and continue to directly infringe at

least claims 1 and/or 11 of the ʼ279 patent by making, using, selling, importing, offering for sale,

providing, practicing, and causing the Accused Instrumentalities that infringe the patented

methods.


                                                                                          Page 20 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 21 of 28 PageID #: 21



       119.    Since April 29, 2019, when they first were made aware of the ’279 patent,

Defendants’ infringement has been, and continues to be willful.

       120.    Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for the Defendants’ partners, clients, customers/subscribers and end

users across the country and in this District.

       121.    Upon information and belief, Defendants have induced and continue to induce

others to infringe at least claims 1 and/or 11 of the ’279 patent under 35 U.S.C. § 271(b) by, among

other things, and with specific intent or willful blindness, actively aiding and abetting others to

infringe, including, but not limited to Defendants’ partners, clients, customers/subscribers, and end

users, whose use of the Accused Instrumentalities constitutes direct infringement of at least one

claim of the ’279 patent.

       122.    In particular, the Defendants’ actions that aid and abet others such as their partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentalities and providing instruction materials, training, and services regarding the

Accused Instrumentalities.

       123.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the Accused Instrumentalities necessarily infringes the ʼ279 patent because the

invention of the ʼ279 patent is required to comply with the relevant cellular standard. Defendants

advertise their Accused Instrumentalities as compliant with the relevant cellular standard, which

induces others to infringe the ʼ279 patent. Defendants have knowingly induced infringement since

at least April 29, 2019, when Defendants were first made aware of the ʼ279 patent during extensive

correspondence with Plaintiffs as discussed in paragraphs 45-49 above.




                                                                                       Page 21 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 22 of 28 PageID #: 22



       124.    Upon information and belief, the Defendants are liable as contributory infringers of

the ʼ396 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ279 patent. Each of the Accused Instrumentalities is a

material component for use in practicing the ʼ279 patent and is specifically made and is not a staple

article of commerce suitable for substantial non-infringing use. In particular, each Accused

Instrumentality is advertised to be compliant with the relevant standard and primarily used in

compliance with that standard.

       125.    Plaintiffs have been harmed by Defendants’ infringing activities.

              COUNT VII – INFRINGEMENT OF U.S. PATENT NO. 8,189,611

       126.    The allegations set forth in the foregoing paragraphs 1 through 125 are incorporated

into this Seventh Claim for Relief.

       127.    On May 29, 2012, the ’611 patent, entitled “System and Method for Resolving

Contention Among Applications Requiring Data Connections Between a Mobile Communications

Device and a Wireless Network” was duly and legally issued by the United States Patent and

Trademark Office from Patent Application No. 12/326,466 filed on December 2, 2008. The ʼ611

patent claims priority to U.S. Patent No. 7,474,671 filed on November 4, 2005. A true and correct

copy of the ʼ611 patent is attached as Exhibit 29.

       128.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ʼ611 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

       129.    The ʼ611 patent discloses a system and method that Plaintiffs believe is essential

under the 4G cellular standard as explained in attached Exhibit 30. Thus, Defendants’ TCL

Accused Instrumentalities are necessarily infringing the ʼ611 patent.


                                                                                      Page 22 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 23 of 28 PageID #: 23



         130.    Defendants were made aware of the ʼ611 patent and their infringement thereof by

correspondence from Plaintiffs on April 29, 2019 as discussed in paragraph 49 above.

         131.    Defendants were further made aware of the ʼ611 patent and their infringement

thereof at least as early as the date of filing of this Complaint.

         132.    Upon information and belief, Defendants have and continue to directly infringe at

least claims 1, 7, and/or 8 of the ʼ611 patent by making, using, selling, importing, offering for sale,

providing, practicing, and causing the TCL Accused Instrumentalities that infringe the patented

methods.

         133.    Since April 29, 2019, when they first were made aware of the ’611 patent,

Defendants’ infringement has been, and continues to be willful.

         134.    Upon information and belief, these TCL Accused Instrumentalities are used,

marketed, provided to, and/or used by or for the Defendants’ partners, clients,

customers/subscribers and end users across the country and in this District.

         135.    Upon information and belief, Defendants have induced and continue to induce

others to infringe at least claims 1, 7, and/or 8 of the ’611 patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others    to    infringe,   including,   but   not   limited    to   Defendants’    partners,   clients,

customers/subscribers, and end users, whose use of the TCL Accused Instrumentalities constitutes

direct infringement of at least one claim of the ’611 patent.

         136.    In particular, the Defendants’ actions that aid and abet others such as their partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

TCL Accused Instrumentalities and providing instruction materials, training, and services

regarding the TCL Accused Instrumentalities.




                                                                                         Page 23 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 24 of 28 PageID #: 24



       137.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the TCL Accused Instrumentalities necessarily infringes the ʼ611 patent because the

invention of the ʼ611 patent is required to comply with the relevant cellular standard. Defendants

advertise their TCL Accused Instrumentalities as compliant with the relevant cellular standard,

which induces others to infringe the ʼ611 patent.         Defendants have knowingly induced

infringement since at least April 29, 2019, when Defendants were first made aware of the ʼ611

patent during extensive correspondence with Plaintiffs as discussed in paragraphs 45-49 above.

       138.    Upon information and belief, the Defendants are liable as contributory infringers of

the ʼ611 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the TCL Accused Instrumentalities that infringe the patented methods, to be especially made

or adapted for use in an infringement of the ʼ611 patent.            Each of the TCL Accused

Instrumentalities is a material component for use in practicing the ʼ611 patent and is specifically

made and is not a staple article of commerce suitable for substantial non-infringing use. In

particular, each of the TCL Accused Instrumentalities is advertised to be compliant with the

relevant standard and primarily used in compliance with that standard.

       139.    Plaintiffs have been harmed by Defendants’ infringing activities.

              COUNT VIII – INFRINGEMENT OF U.S. PATENT NO. 8,600,383

       140.    The allegations set forth in the foregoing paragraphs 1 through 139 are incorporated

into this Eighth Claim for Relief.

       141.    On December 3, 2013, the ’383 patent, entitled “Apparatus and Method for Making

Measurements in Mobile Telecommunications System User Equipment” was duly and legally

issued by the United States Patent and Trademark Office from Patent Application No. 13/617,241

filed on September 24, 2012. The ʼ383 patent claims priority to U.S. Patent No. 7,463,887 filed

on August 18, 2004. A true and correct copy of the ʼ383 patent is attached as Exhibit 31.


                                                                                    Page 24 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 25 of 28 PageID #: 25



        142.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

and to the ʼ383 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

        143.    The ʼ383 patent discloses a system and method that Plaintiffs believe is essential

under the 4G cellular standard as explained in attached Exhibit 32. Thus, Defendants’ TCL

Accused Instrumentalities are necessarily infringing the ʼ383 patent.

        144.    Defendants were made aware of the ʼ383 patent and their infringement thereof by

correspondence from Plaintiffs on April 29, 2019 as discussed in paragraph 49 above.

        145.    Defendants were further made aware of the ʼ383 patent and their infringement

thereof at least as early as the date of filing of this Complaint.

        146.    Upon information and belief, Defendants have and continue to directly infringe at

least claims 1, 9, 17, 25, 49, 58, 66, 74, 82, and/or 90 of the ʼ383 patent by making, using, selling,

importing, offering for sale, providing, practicing, and causing the TCL Accused Instrumentalities

that infringe the patented methods.

        147.    Since April 29, 2019, when they first were made aware of the ’383 patent,

Defendants’ infringement has been, and continues to be willful.

        148.    Upon information and belief, these TCL Accused Instrumentalities are used,

marketed, provided to, and/or used by or for the Defendants’ partners, clients,

customers/subscribers and end users across the country and in this District.

        149.    Upon information and belief, Defendants have induced and continue to induce

others to infringe at least claims 1, 9, 17, 25, 49, 58, 66, 74, 82, and/or 90 of the ’383 patent under

35 U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively

aiding and abetting others to infringe, including, but not limited to Defendants’ partners, clients,




                                                                                        Page 25 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 26 of 28 PageID #: 26



customers/subscribers, and end users, whose use of the TCL Accused Instrumentalities constitutes

direct infringement of at least one claim of the ’383 patent.

       150.    In particular, the Defendants’ actions that aid and abet others such as their partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

TCL Accused Instrumentalities and providing instruction materials, training, and services

regarding the TCL Accused Instrumentalities.

       151.    Any party, including Defendants’ partners, clients, customers/subscribers, and end

users, using the TCL Accused Instrumentalities necessarily infringes the ʼ383 patent because the

invention of the ʼ383 patent is required to comply with the relevant cellular standard. Defendants

advertise their TCL Accused Instrumentalities as compliant with the relevant cellular standard,

which induces others to infringe the ʼ383 patent.           Defendants have knowingly induced

infringement since at least April 29, 2019, when Defendants were first made aware of the ʼ383

patent during extensive correspondence with Plaintiffs as discussed in paragraphs 45-49 above.

       152.    Upon information and belief, the Defendants are liable as contributory infringers of

the ʼ383 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentalities that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ383 patent. Each of the TCL Accused Instrumentalities

is a material component for use in practicing the ʼ383 patent and is specifically made and is not a

staple article of commerce suitable for substantial non-infringing use. In particular, each of the

TCL Accused Instrumentalities is advertised to be compliant with the relevant standard and

primarily used in compliance with that standard.

       153.    Plaintiffs have been harmed by Defendants’ infringing activities.




                                                                                       Page 26 of 28
 Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 27 of 28 PageID #: 27



                                          JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

jury on all issues triable as such.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment for themselves and against Defendants as

follows:

        A.      An adjudication that Defendants have infringed the ‘383, ‘611, ʼ653, ʼ718, ʼ625,

                ʼ388, ʼ396, and ʼ279 patents;

        B.      An award of damages to be paid by Defendants adequate to compensate Plaintiffs

                for Defendants’ past infringement of the ‘383, ‘611, ʼ653, ʼ718, ʼ625, ʼ388, ʼ396,

                and ʼ279 patents, and any continuing or future infringement through the date such

                judgment is entered, including interest, costs, expenses and an accounting of all

                infringing acts including, but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

                Plaintiffs’ reasonable attorneys’ fees; and

        D.      An award to Plaintiffs of such further relief at law or in equity as the Court deems

                just and proper.




                                                                                         Page 27 of 28
Case 1:20-cv-00654-UNA Document 1 Filed 05/15/20 Page 28 of 28 PageID #: 28




Dated: May 15, 2020               DEVLIN LAW FIRM LLC

                                  /s/ Timothy Devlin
                                  Timothy Devlin (No. 4241)
                                  tdevlin@devlinlawfirm.com
                                  1526 Gilpin Avenue
                                  Wilmington, Delaware 19806
                                  Telephone: (302) 449-9010
                                  Facsimile: (302) 353-4251

                                  Attorneys for Plaintiffs
                                  3G LICENSING S.A. and SISVEL S.p.A.




                                                                   Page 28 of 28
